Exhibit 10(l)

 

05/06/03

 

 

TCF FINANCIAL CORPORATION

 

TCF FINANCIAL SENIOR OFFICER DEFERRED COMPENSATION PLAN

 

(Amended and Restated effective as of June 1, 2003)

 

--------------------------------------------------------------------------------

 


 

Table of Contents

 

 

 

Page

1.

Deferral of Incentive Compensation, Salaries and Stock Awards.

1

 

 

 

2.

Committee.

2

 

 

 

3.

Deferred Compensation Accounts.

2

 

 

 

4.

Trust.

4

 

 

 

5.

Payment of Deferred Amounts.

5

 

 

 

6.

Emergency Payments.

11

 

 

 

7.

Method of Payments.

11

 

 

 

8.

Claims Procedures.

13

 

 

 

9.

Miscellaneous.

13

 

 

 

10.

Investment Elections by Employees; Deferred TCF Stock Awards.

14

 

 

 

11.

Termination or Amendment.

16

 

 

 

EXHIBIT A

17

 

 

 

APPENDIX A  RE: IRS NOTICE 2000-56

19

 

 

 

APPENDIX B  DISTRIBUTION PROCEDURES

20

 

 

 

APPENDIX C Rules and Procedures Governing Elections to Receive Current Payment
of Dividends On TCF Stock

22

 

i

--------------------------------------------------------------------------------


 

TCF FINANCIAL SENIOR OFFICERS DEFERRED COMPENSATION PLAN

 

(Amended and Restated effective as of  June 1, 2003)

 

1.                                      Deferral of Incentive Compensation,
Salaries and Stock Awards.

 

a.                                       From time to time eligible employees
(“Employees”) of TCF Financial Corporation (“TCF Financial”) or any of its
direct or indirect subsidiaries (each such corporation being referred to
hereinafter as the “Company”) may, by written notice, elect to have payment of a
portion of their salary for the next succeeding calendar year, all or a portion
of their incentive compensation payable for the next succeeding calendar year,
and/or all or a portion of a stock award of TCF Financial Common Stock (“TCF
Stock”) deferred as hereinafter provided.  Each such deferral of compensation or
a TCF Stock award shall be (and is hereinafter referred to as) a “Deferred
Amount.”  Notwithstanding the foregoing, however, an Employee may not elect to
defer any portion of salary or incentive compensation with respect to any
calendar year, unless such Employee’s deferrals with respect to such year are at
least $1,000 in the aggregate, and no deferral may be made of any salary or
incentive compensation payable within 12 months after such Employee has received
a distribution of pre-tax contributions from the TCF Employees Stock Ownership
Plan pursuant to the financial hardship withdrawal provisions of such plan.

 

b.                                      Any elections with respect to Deferred
Amounts of salary shall be exercised in writing by the Employee prior to the
latest to occur of the following: (i) the beginning of the calendar year for
which the salary is to be earned; (ii) such Employee’s first day of employment
service in that year; or (iii) the first day of the calendar month next
following the date the Employee first becomes eligible to participate in the
Plan.  Any election with respect to Deferred Amounts of incentive compensation
shall be made no later than December 31 of the calendar year preceding the
calendar year in which the periods of service are rendered for which the
incentive compensation is to be paid.  Any election with respect to Deferred
Amounts of TCF Stock awards shall be exercised in writing by the Employee on or
before the effective date of the award, and may be exercised separately with
respect to the shares of the stock award and any cash or stock dividends (other
than stock dividends in the nature of stock splits) declared and paid with
respect to such shares.  An election of Deferred Amounts, once made, is
irrevocable, except as provided in Section 6 hereof.

 

c.                                       Deferred Amounts shall be subject to
the rules set forth in this document, and each Employee shall have the right to
receive cash payments on account of previously Deferred Amounts only in the
amounts and under the circumstances hereinafter set forth.  Effective for
compensation earned on or after January 1, 2000, and for awards of TCF Stock
made on or after that date, an Employee’s election of Deferred Amounts for a
calendar year shall also include an election of the timing and form of
distribution of the Deferred Amounts elected for that year, from among the
alternatives set forth in Section 5.a. of this Plan.

 

1

--------------------------------------------------------------------------------


 

d.                                      Employees eligible to participate in
this Plan are Employees of a Company who hold the office of Senior Vice
President of TCF Financial Corporation or TCF National Bank Minnesota or
President or Executive Vice President of an insured institution subsidiary of
TCF Financial or President of a direct or indirect subsidiary of TCF Financial. 
Effective on and after February 9, 1995, employees of Great Lakes National Bank
Michigan (“Great Lakes”) are eligible for this plan if they hold the officer
position of Senior Vice President or above and are selected for eligibility in
the plan by the Chairman and President of Great Lakes.  Effective upon the
merger of bank charters in the year 2000, any Senior Vice President of TCF
National Bank is an eligible employee.  Effective on and after November 1, 1998,
Employees of a Company who hold the office of General Counsel of an insured
institution subsidiary of TCF Financial or of a finance company subsidiary,
direct or indirect, of TCF Financial are also eligible to participate in this
Plan.  Notwithstanding the foregoing,  an employee who is eligible to
participate in the TCF Financial Executive Deferred Compensation Plan or the
Winthrop Resources Corporation  Deferred Compensation Plan shall not be eligible
to participate in this Plan.  Eligibility shall be determined annually as of the
latest practicable date prior to the commencement of each new calendar year.  In
the event an Employee ceases to be eligible for this Plan during the course of a
calendar year, the Employee’s eligibility shall nevertheless continue through
the end of that calendar year.  Notwithstanding the foregoing, individuals who
become employees of a Company as a result of a merger or acquisition shall not
be eligible Employees under this Plan unless and until TCF Financial has adopted
a resolution identifying them as eligible Employees.

 

2.                                      Committee.  The Committee (the
“Committee”) shall consist of such members of the
Compensation/Nominating/Corporate Governance Committee of the Board of Directors
of TCF Financial Corporation who qualify as non-employee directors from time to
time under Rule 16b-3 of the Securities and Exchange Commission.  Full power and
authority to construe, interpret, and administer this Plan document shall be
vested in the Committee.  The Committee shall have full power and authority to
make each determination provided for in this Plan document, and in this
connection, to promulgate such rules and regulations as the Committee considers
necessary or appropriate for the implementation and management of this Plan as
are consistent with the terms of this Plan.  The Committee shall have authority
to designate officers of TCF Financial and to delegate authority to such
officers to receive documents which are required to be filed with the Committee,
to execute and provide directions to the Trustee and other administrators, and
to do such other actions as the Committee may specify on its behalf, and any
such actions undertaken by such officers shall be deemed to have the same
authority and effect as if done by the Committee itself.  Notwithstanding
anything in this Section 2 to the contrary, no action or determination made or
taken by any officer of TCF Financial on behalf of the Committee, and no action
or determination by the Committee affecting the amount payable under this Plan
to a participant or beneficiary, shall be entitled to any deference by a
reviewing court (i.e., judicial review of any such actions or determinations
shall be de novo).

 

3.                                      Deferred Compensation Accounts.  Each
Company shall establish on its books a separate account (“Account”), including
sub-accounts pursuant to Exhibit A hereto and Section 10 hereof, for each of its
Employees who becomes a participant in this Plan, and each such Account shall be
maintained as follows:

 

2

--------------------------------------------------------------------------------


 

a.                                       Each Account shall be credited with the
Deferred Amounts elected by the Employee for whom such Account is established as
of the date on which such Deferred Amount would otherwise have been paid to the
Employee.  Separate Accounts will be maintained for any Deferred Amounts that
are payable at different times or in different forms than other Deferred
Amounts.

 

b.                                      Within 30 days after the date on which
Deferred Amounts are credited to an Employee’s Account, they shall have been
deemed to have been invested in such investments as shall be permitted by the
Committee and as the Employee shall direct, except that Deferred Amounts
pertaining to TCF Stock awards shall always be deemed to be invested in TCF
Stock unless they are deemed to have been sold pursuant to a Change in Control
Diversification Election.  Any investment direction by an Employee shall be
consistent with Section 10 and Exhibit A and shall be irrevocable with respect
to the calendar year to which it applies, unless the Committee allows additional
elections.  While an Employee’s Account is deemed to be so invested, it shall be
credited with all interest, dividends (whether in stock, cash, or other
property), stock splits, or other property that would have been received if the
Deferred Amounts had actually been so invested, except if an Employee has
elected not to defer dividends.  All cash deemed to have been received with
respect to investments deemed to have been made for an Employee’s Account shall
be deemed to be reinvested in such investments as the Employee shall direct as
of a date selected by the Committee, which date shall be not more than 30 days
after receipt of such direction, and the balance credited to an Employee’s
Account as of any date shall be equal to the fair market value of the
investments deemed to have been made for such Account as of such date.  Starting
with Deferred Amounts elected for the year 2000 and after Accounts for each
Employee shall be separately maintained on a calendar year basis, with each
year’s account (the “Class Year Account”) reflecting only the Deferred Amounts
of compensation earned in that year and the investments in which the Deferred
Amounts are deemed to be invested.  All Deferred Amounts elected before the year
2000, including deferrals of TCF Stock awards made before that date, and the
investments in which they are deemed to be invested from time to time, shall be
aggregated and maintained as a “Pre-2000 Account.”

 

c.                                       Although the value of an Employee’s
Account is to be measured by the value of and income from certain deemed
investments, the Companies need not actually make such investments.  The value
of and income from such investments are merely a measuring device to determine
the payments to be made to each Employee hereunder.  Each Employee, and each
other recipient of an Employee’s Deferred Amounts pursuant to Section 7, shall
be and remain an unsecured general creditor of the Company by which he is
employed with respect to any payments due and owing to such Employee hereunder. 
If a Company should from time to time, in its discretion, actually purchase the
investments deemed to have been made for an Employee’s Account, either directly
or through the trust described in Section 4, such investments shall be solely
for the Company’s or such trust’s own account, and the Employees shall have no
right, title or interest therein.

 

d.                                      Sub-accounts shall be maintained as
provided in Exhibit A hereto and in Section 10 hereof.

 

3

--------------------------------------------------------------------------------


 

e.                                       Notwithstanding the provisions of
Exhibit A and Section 10, in the event of a Change in Control in which TCF Stock
is exchanged for shares of a successor company, or for cash, securities or other
property, such that TCF Stock is no longer outstanding, each Employee may make a
one-time diversification election prior to the closing of the Change in Control
to have the assets then deemed to be held in the Employee’s TCF Stock Account
deemed to have been sold in an orderly liquidation after the closing and the
proceeds deemed to have been reinvested in such investments as the Employee
shall elect.  If the Employee does not make such a diversification election, the
shares of TCF Stock that were deemed to have been allocated to the Employee’s
account upon the closing shall be deemed to have been exchanged for the same
consideration in the Change in Control as shares of TCF Stock generally receive
in the Change in Control.  Any portion of such consideration consisting of
securities of a successor company will be allocated to the TCF Stock Account and
thereafter will  be subject to the same restrictions on deemed sales as applied
to TCF Stock prior to the Change in Control.  Any portion of such consideration
consisting of assets other than securities of a successor company will be
allocated to the Employee’s Diversified Account.

 

f.                                         An Employee’s right to direct the
deemed investments of the Employee’s Account shall continue during any period of
distribution subsequent to the Employee’s termination of employment in the same
manner as if the Employee had continued as an active Employee, although the
Committee may, in its discretion, add additional registered mutual funds or
collective or common trust funds as permissible deemed investments only for the
Accounts of terminated Employees if the Committee deems such funds to be
particularly appropriate or suitable for such Accounts.

 

g.                                      Sub-Accounts shall be maintained as
provided in Exhibit A hereto and in Section 10 hereof.

 

4.                                      Trust.  TCF Financial has established a
trust (of the type commonly known as a “rabbi trust”) to aid in the accumulation
of assets for payment of Deferred Amounts.  The trust provides for separate
accounts in the name of each Employee who has elected a Deferred Amount.  Each
Company shall contribute to the trust such amounts as are necessary to keep the
separate accounts maintained for that Company’s Employees sufficient at all
times to pay in full all benefits payable under the Plan with respect to such
Company’s Employees, including, without limitation, any liquidated damages
payable to such Company’s Employees  pursuant to Section 9.f.  In addition:

 

a.                                       TCF Financial may, in its sole
discretion, require the Companies to contribute additional amounts, which TCF
Financial may direct the Trustee not to credit to an account for any Employee,
but instead to a general account for the payment of Plan expenses; and

 

b.                                      within ten (10) business days following
the occurrence of a Change in Control, the Companies shall contribute an amount
equal to 300% of the aggregate expenses incurred by the Companies and the
Trustee in administering the Plan and the trust described in this Section 4
during the last full calendar year immediately preceding the occurrence of the
Change in Control, which amount shall also be credited to a general

 

4

--------------------------------------------------------------------------------


 

account for the payment of Plan expenses.  If the aggregate expenses that were
incurred by the Companies and the Trustee in administering the Plan and the
trust during the last full calendar year immediately preceding the occurrence of
the Change in Control cannot be determined with reasonable certainty prior to
the date on which this contribution is due, the amount of the contribution shall
be $150,000.

 

The assets of the trust shall be invested in accordance with the provisions of
the agreement or agreements pursuant to which the trust is maintained, which
agreement(s) shall be consistent with the terms of this Plan.  The trustee of
the trust (“Trustee”) shall be a corporate trustee independent of the
Companies.  The trust assets shall remain subject to the claims of the
Companies’ general creditors.

 

5.                                      Payment of Deferred Amounts.

 

a.                                       Deferrals On or After January 1, 2000
(“Class Year Accounts”).  For Deferred Amounts of compensation earned on or
after January 1, 2000 and of TCF Stock awards made on or after that date, at the
same time as the Employee elects the Deferred Amounts for a calendar year, or
for a TCF Stock Award, the Employee shall also elect the timing and form of
distribution of such Deferred Amounts for that year, or for the TCF Stock award,
from among the following options:

 

(I)                                    Upon a Date Certain.  As to Deferred
Amounts other than TCF Stock awards, the Employee may designate the distribution
to be either a lump sum or annual installments (but no fewer than two and no
more than 15) to be paid or to commence on a date in a year designated by the
Employee (“Date Certain”) either before or after employment termination but in
no event sooner than two calendar years after the calendar year when the
Deferred Amount was earned, subject to the Committee’s designation of a uniform
month and day for each year.  For all Deferred Amounts, the Employee may
designate the distribution to be either a lump sum or annual installments (but
no fewer than two and no more than 15) to be paid on or to commence on such Date
Certain.  Any distribution in annual installments shall commence 30 days after
the Date Certain with succeeding installments paid thereafter on the date
designated by the Committee in each subsequent year.  Each installment shall
consist of the balance of the Employee’s account at the end of the previous
calendar year, multiplied by a fraction, the numerator of which is 1 and the
denominator of which is the number of installments remaining to be paid. 
Distributions of amounts credited to the Employee’s TCF Stock account shall be
made in whole shares of TCF Stock (disregarding any shares in suspense or
unvested as of the end of the calendar year).  Distributions of amounts credited
to the Employee’s Diversified Account shall be made in cash.  Distributions
shall be charged first to any available cash that is deemed to be held in the
Employee’s Account and, to the extent such cash is not sufficient to cover the
distribution, pro rata to the TCF Stock Account and the Diversified Account (by
liquidating pro rata portions of each deemed investment in the Diversified
Account).

 

5

--------------------------------------------------------------------------------


 

(II)                                Upon Disability.  The Employee may designate
an alternative distribution in the event of Disability, as defined in this Plan,
in the form of either a lump sum or annual installments (but no fewer than two
and no more than 15) to be paid or to commence 30 days after such Disability
occurs.  The determination of payments and installments, including the
distribution of only whole shares of TCF Stock with respect to amounts credited
to the TCF Stock account, shall be the same as under the preceding paragraph
(I).

 

(III)                            Upon Other Termination of Employment, Including
Retirement and Death.  The Employee may designate an alternative distribution in
the event of a termination of employment, including retirement, in the form of
either a lump sum or annual installments (but no fewer than two and no more than
15) to be paid or to commence 30 days after such termination of employment
occurs.  The determination of payments and installments, including the
distribution of only whole shares of TCF Stock with respect to amounts credited
to the TCF Stock account, shall be the same as under the preceding paragraph
(I).

 

(IV)                            Upon a Change in Control.  The Employee may
designate an alternative distribution in the event of a Change in Control (as
defined in Section 5.j.) in the form of either a lump sum or annual installments
(but no fewer than two and no more than 15) to be paid or, in the case of annual
installments, to commence 30 days after the one year anniversary of the closing
of such Change in Control.  The determination of payments and installments,
including the distribution of only whole shares of TCF Stock from the TCF Stock
account, shall be the same as under the preceding paragraph (I).

 

b.                                      Pre-2000 Account.  Not later than 30
days after an Employee’s “Distribution Event” (as defined herein), the Trustee
shall commence distribution of the amounts credited to such Employee’s Pre-2000
Account.  Notwithstanding the foregoing sentence, if an Employee’s distribution
requires Committee action then the commencement of distributions shall occur not
later than 30 days after such Committee action or, if later, after the
Employee’s Distribution Event.  Provided, that the Committee shall take any
action required of it no later than its next regularly scheduled meeting after
the Employee’s Distribution Event.  An Employee’s “Distribution Event” is the
first to occur of the following: (i) termination of employment; (ii) disability
or (iii) the date one year after a Change in Control (as defined herein). 
Commencing within such 30 day period, the balance credited to the Employee’s
Account shall be paid as follows.

 

15-Year Payment Schedule Subject to Acceleration by Committee.  For
distributions not subject to Section 5.c., d., or k., payment of the Employee’s
Pre-2000 Account shall be in fifteen annual installments unless the Committee
approves a different schedule or the Employee’s account is subject to the last
paragraph of this Section 5.b.  The Committee may determine on a case by case
basis to approve a different payment schedule for an Employee after taking into
account whether the Employee has executed or will execute a non-competition
agreement in form and scope reasonably acceptable to the Committee.  The
Committee may also consider such other factors as the Committee considers
appropriate in each case.  Any alternative payment schedule the Committee

 

6

--------------------------------------------------------------------------------


 

approves under this Section 5.b. may be in the form of installments over such
period as the Committee selects, in the form of a lump sum, or any combination
of installments and lump sum payments.  For distributions from the Accounts of
Employees who did not consent to the terms of this Section 5.b., the balance in
the Account shall be paid as provided at the end of this section.

 

(I)                                    The first payment under Section 5.b.
shall be paid on a date the Committee selects which is no later than 30 days
after the Committee’s direction as to the form and timing of distributions is
made or, if later, 30 days after the Employee’s Distribution Event.  If no date
is selected, the first payment shall be on the date that is the later of 30 days
after the Committee’s action or 30 days after the Employee’s Distribution
Event.  Succeeding installments (if any) shall be paid on January 31 of each
calendar year following the calendar year in which the first payment was made.

 

(II)                                Each payment shall be made in cash or in
kind as the Committee, in its discretion, shall determine except that
distributions of amounts credited to an Employee’s TCF Stock Account shall be
distributed in the form of TCF Stock.  If the Committee makes no instruction,
distributions of amounts credited to an Employee’s Account that are deemed to be
invested in assets other than TCF Stock shall be distributed in the form of
cash.  Annual installments are intended to be substantially equal in value.  To
that end, each annual distribution shall be determined as follows.  The amount
credited to Employee’s Account, as reported on the latest available account
statement, shall be multiplied by a fraction, the numerator of which is one and
the denominator of which is the number if installments remaining to be paid,
including the current installment.  The value of any portion of the account
distributed in cash shall be equal to the cash that would have been received if
the assets in which the Account was deemed to have been invested had been
liquidated on the latest practicable date prior to the distribution date.

 

(III)                            Notwithstanding the foregoing subparagraph (I),
an Employee who has terminated employment and commenced receiving payments may
elect each year to have the payment otherwise due on January 31 of the next
succeeding year paid as monthly installments instead, with each payment made on
the last day of each month.  Any such election shall be made in writing and
delivered to the Committee on or before December 1 prior to any year for which
it is to be effective.  Such election may also indicate the assets to be deemed
to have been liquidated in connection with each monthly payment (subject to the
requirement that distributions of amounts credited to an Employee’s TCF Stock
Account must be distributed in the form of whole shares of TCF Stock).  The
amount of each monthly payment shall be equal to the amount that would otherwise
be paid in one payment in January, divided by 12.  Any assets that must be
deemed to have been liquidated in order to pay monthly benefits shall be deemed
to have been liquidated on the last practicable date prior to the installment’s
payment date.  In no event shall this subparagraph be construed as allowing the
executive to

 

7

--------------------------------------------------------------------------------


 

lengthen or shorten the number of years over which his or her benefits will be
paid; the election herein pertains only to timing of payments within a year.

 

Pre-2000 Account: Lump Sum Payment.  For an Employee’s Pre-2000 Account,
distributions to Employees who did not consent to the foregoing terms of Section
5.b. at the time such provisions were added to the Plan in 1996, shall occur on
or about the 30th day after the Employee’s Distribution Event.  Distribution
shall consist of a single lump sum equal to the total value of the Employee’s
Pre-2000 Account, unless the termination of employment was due to retirement or
disability (as defined herein), in which case the distribution shall be in five
annual installments.  However, the Committee shall reduce the number of the
installments if necessary to provide for annual payments of at least $15,000. 
In addition, if the value of the Employee’s Account is less than $15,000 as of
any annual installment payment date, the Account shall be paid in full as of
such installment payment date.  Distributions shall be in the form of cash,
except that any portion of the Account that is deemed to be invested in TCF
Stock shall be distributed in the form of whole shares of TCF Stock.  The value
of any portion of the account distributed in cash shall be equal to the cash
that would have been received if the assets in which such portion of the Account
was deemed to be invested had been liquidated by the Trustee on the latest
practicable date prior to the distribution date.

 

c.                                       Overriding Lump Sum Distribution in
Exchange for Non-Competition Covenant or Reduction in Account Balance. 
Effective on and after September 30, 1998, each Employee who so elects in
accordance with this paragraph c. and who has had a Distribution Event shall be
entitled to elect to receive a lump sum form of distribution of either the
Pre-2000 Account or any Class Year Account.  A lump sum distribution shall
consist of a single distribution of the entire value of the Employee’s Pre-2000
or Class Year Account (unless the Employee elects to apply the election to only
the portion of the Account that is deemed to be invested in TCF Stock or to only
the portion of the Account that is deemed to be invested in assets other than
TCF Stock) on or about 30 days after the later of the Employee’s Distribution
Event or the date on which the Employee’s election is filed with TCF Financial. 
The distribution shall be in the form of cash, except that any portion of the
Employee’s Account that is deemed to be invested in TCF Stock shall be
distributed in the form of whole shares of TCF Stock.  The value of any portion
of the Account distributed in cash shall be equal to the cash that would have
been received if the assets in which such portion of the Account was deemed to
be invested had been liquidated by the Trustee on the latest practicable date
prior to the distribution date.  An Employee’s election under this paragraph c.
may occur at any time prior to or after the commencement of distributions to
such Employee.  If distributions have already commenced, such election shall
apply only to the balance of the Employee’s Account at the time of the
election.  The election shall be made on such form as TCF Financial reasonably
requires and shall be accompanied by whichever of the following the Employee
elects to provide: (a) a noncompetition agreement having a value as of the
Committee’s action date, equal to at least 10% of the then-current value of the
Employee’s Account; (b) the Employee’s written acceptance of a reduction by 5%
in the Employee’s Account; or (c) the Employee’s written acceptance of a
reduction by less than 10% in the Employee’s Account and a non-competition
agreement having a value as of the Committee’s action date equal to at least the
difference between 10% of the then-

 

8

--------------------------------------------------------------------------------


 

current value of the Employee’s Account and the reduction accepted in writing by
the Employee.

 

d.                                      Change in Control Distribution.  In the
event of a Change in Control (as defined in this Plan) all Pre-2000 Accounts in
the Plan will be distributed to all Employees.  If the Employee’s Pre-2000
Account is subject to Section 5.b., distribution will be in the form required by
Section 5.b.  If the Employee elects to have Section 5.c. apply to the  Pre-2000
Account, however, then distribution will be in the form of a lump sum.  Any
election to apply Section 5.c. to an Account in connection with a Change in
Control shall meet the requirements of Section 5.c.  The first payment, or the
lump sum payment, whichever applies, of a Pre-2000 Account shall occur on or
about 30 days after the earlier of (i) the date one year after the Change in
Control, or (ii) the date of the Employee’s termination of employment or
disability.  Any shares of TCF Stock (or securities of a successor company
exchanged for TCF Stock) that are deemed to be held in the TCF Stock Account
shall be distributed in the form of investment in which they are then deemed to
be held.  The value of any distribution from the Diversified Account distributed
in cash shall be equal to the cash that would have been received if the assets
in which the Diversified Account was deemed to be invested had been liquidated
by the Trustee on the latest practicable date prior to the distribution date.
Notwithstanding anything in this Section 5.d. to the contrary, if at least
twelve months prior to the earlier of: (A) the date on which a Change in Control
occurs; or (B) the date on which a definitive agreement pursuant to which a
Change in Control occurs is signed by all parties, an Employee files a written
election with the Committee to have his or her Pre-2000 Account in the Plan
distributed on a Date Certain in accordance with rules substantially similar to
those described in Section 5.a.(I) or upon termination of employment in
accordance with rules substantially similar to those described in Section
5.a.(III), the Employee’s Pre-2000 Account shall be distributed in accordance
with the Employee’s last timely written election to that effect and not in
accordance with the default rules of this Section 5.d.  Notwithstanding anything
in this Section 5.d. to the contrary, if at least twelve months prior to a
Change in Control an Employee files a written election with the Committee to
have his or her Pre-2000 Account in the Plan distributed on a Date Certain in
accordance with rules substantially similar to those described in Section
5.a.(I) or upon termination of employment in accordance with rules substantially
similar to those described in Section 5.a(III), the Employee’s Pre-2000 Account
shall be distributed in accordance with the Employee’s last timely written
election to that effect and not in accordance with the default rules of this
Section 5.d.  In the event of a Change in Control, all Class Year Accounts of an
Employee shall be distributed to the Employee if he or she so elected, at the
time and in the manner elected under Section 5.a. at the time the Class Year
Account was deferred.  If the Employee subsequently elects to have Section 5.c.
apply to the Class Year Account, however, then distribution shall be in the form
of a lump sum.

 

e.                                       For purposes of this section, an
Employee’s employment is considered to terminate as of the date which is the
later of (i) Employee’s last date of service for the Company, or (ii) the last
date on which there is an employment relationship between the Employee and a
Company.

 

9

--------------------------------------------------------------------------------


 

f.                                         For purposes of this section, an
Employee is disabled as of the date the Employee is eligible for payments under
the long term disability plan of a Company.

 

g.                                      In the event installment payments
commence and any installments are unpaid at the time of Employee’s death, the
payments shall be made at the times and in such amounts as if Employee were
living to the persons specified in Section 7.a.

 

h.                                      For purposes of this section, an
Employee’s termination of employment is a retirement if so determined by the
Committee under all the facts and circumstances.

 

i.                                          For purposes of this Section 5, the
value of a non-competition agreement shall be determined in all cases on the
basis of an independent appraisal, unless such an appraisal is deemed
unnecessary by both the Committee and the Employee.

 

j.                                          For purposes of this Plan, a Change
in Control shall be deemed to have occurred if (i) any “person” as defined in
Sections 13.d. and 14.d. of the Securities Exchange Act of 1934 (the “Exchange
Act”) is or becomes the “beneficial owner” as defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of securities of TCF Financial
representing fifty percent (50%) or more of  the combined voting power of TCF
Financial’s then outstanding securities (for purposes of this clause (i), the
term “beneficial owner” does not include any employee benefit plan maintained by
TCF Financial that invests in TCF Financial’s voting securities); or (ii) during
any period of two (2) consecutive years there shall cease to be a majority of
the Board comprised as follows:  individuals who at the beginning of such period
constitute the Board or new directors whose nomination for election by the
company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved; or (iii) the shareholders of TCF Financial approve a merger or
consolidation of TCF Financial with any other corporation, other than a merger
or consolidation which would result in the voting securities of TCF Financial
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of TCF Financial or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of TCF
Financial approve a plan of complete liquidation of TCF Financial or an
agreement for the sale or disposition by TCF Financial of all or substantially
all TCF Financial’s assets; provided, however, that no Change in Control will be
deemed to have occurred if such merger, consolidation, sale or disposition of
assets, or liquidation is not subsequently consummated.  The date of a Change in
Control, for purposes of this Plan, is the date on which the Change in Control
is consummated.

 

k.                                       Notwithstanding any other provision of
this Section 5 or any payment schedule approved by the Committee pursuant to
this Section 5 and regardless of whether payments have commenced under this
Section 5, in the event that the Internal Revenue Service should finally
determine with respect to an Employee who has terminated employment with a
Company that part or all of the value of the Employee’s Deferred Amounts or Plan
Account which has not actually been distributed to the Employee, or

 

10

--------------------------------------------------------------------------------


 

that part or all of a separate account that has been established for the
Employee under a trust described in Section 4, is nevertheless required to be
included in the Employee’s gross income for federal and/or State income tax
purposes, then the Deferred Amounts or the Account or the part thereof that was
determined to be includible in gross income shall be distributed to the Employee
in a lump sum as soon as practicable after such determination without any action
or approval by the Committee.  A “final determination” of the Internal Revenue
Service for purposes of this Section 5.k. is a determination in writing by said
Service ordering the payment of additional tax, reporting of additional gross
income or otherwise requiring Plan amounts to be included in gross income, which
is not appealable or which the Employee does not appeal within the time
prescribed for appeals.

 

l.                                          Effective for distributions
commencing on or after May 16, 2001, an Eligible Employee may elect to have
benefits due under this Plan distributed in any one of the forms allowed by the
Plan, provided that the election is in writing and is executed and delivered to
TCF Financial or to its Corporate Secretary (or designee) on behalf of TCF
Financial, prior to the Employee’s termination of employment and no later than
one year (365 days) before such Employee’s distribution event.

 

6.                                      Emergency Payments.  In the event of an
“unforeseeable emergency” as determined hereafter, the Committee may determine
the amounts payable under Section 5 hereof and pay all or a part of such amounts
without regard to the payment dates provided in Section 5 to the extent the
Committee determines that such action is necessary in light of immediate and
heavy needs of the Employee (or his beneficiary) occasioned by severe financial
hardship.  For the purposes of this Section 6, an “unforeseeable emergency” is a
severe financial hardship to the Employee resulting from a sudden and unexpected
illness or accident of the Employee or beneficiary, or of a dependent (as
defined in Section 152(a) of the Internal Revenue Code of 1986, as amended) of
the Employee or beneficiary, loss of the Employee’s or beneficiary’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Employee or
beneficiary.  Payments shall not be made pursuant to this Section 6 to the
extent that such hardship is or may be relieved: (a) through reimbursement or
compensation by insurance or otherwise, (b) by liquidation of the Employee’s or
beneficiary’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or (c) by cessation of the Employee’s
deferrals under the Plan.  Such action shall be taken only if Employee (or
Employee’s legal representatives or successors) signs an application describing
fully the circumstances which are deemed to justify the payment, together with
an estimate of the amounts necessary to prevent such hardship, which application
shall be approved by the Committee after making such inquiries as the Committee
deems necessary or appropriate.

 

7.                                      Method of Payments.

 

a.                                       In the event of Employee’s death,
payments shall be made to the persons (including a trustee or trustees) named in
the last written instrument signed by Employee and received by the Committee
prior to Employee’s death, or if Employee fails to so name any person, the
amounts shall be paid to Employee’s estate or the appropriate distributee
thereof.  The Committee, the Companies, and the Trustee shall be fully

 

11

--------------------------------------------------------------------------------


 

protected in making any payments due hereunder in accordance with what the
Committee believes to be such last written instrument received by it.

 

b.                                      Payments due to a legally incompetent
person may be made in such of the following ways as the Committee shall
determine:

 

i.                                          directly to such incompetent person,

 

ii.                                       to the legal representative of such
incompetent person, or

 

iii.                                    to some near relative of the incompetent
person to be used for the latter’s benefit.

 

c.                                       Except as otherwise provided in
Sections 7.a. and b., all payments to persons entitled to benefits hereunder
shall be made to such persons in person or upon their personal receipt or
endorsement, and shall not be grantable, transferable, or otherwise assignable
in anticipation of payment thereof, in whole or in part, by the voluntary or
involuntary acts of any such persons, or by operation of law, and shall not be
pledged, encumbered, or otherwise liable or taken for any obligation of such
person.

 

d.                                      All payments to persons entitled to
benefits hereunder shall be made out of the general assets, and shall be the
sole obligations, of the Company(ies) by which the Eligible Employee was
employed, except to the extent that such payments are made out of the trust
described in Section 4.

 

e.                                       Unless commenced earlier at the
direction of the Committee or suspended due to a Company’s Insolvency, payments
from the trust described in Section 4 shall be commenced by the Trustee (without
the need for further instructions from the Committee) in accordance with the
most recent payment instructions provided by the Committee after the Trustee (i)
acquires actual knowledge of the occurrence of an event that requires payment to
commence (a “payment event”), (ii) is notified by the Committee that a payment
event has occurred, (iii) determines (in the absence of actual knowledge and any
notice from the Committee) that a Change in Control has occurred as defined in
Section 5.j. of this Plan, or (iv) in the case of a participant’s termination of
employment, is notified in writing by the participant that the participant’s
termination of employment has occurred.  The Trustee shall make a determination
with respect to whether a Change in Control has occurred if the Trustee receives
notice that a Change in Control may have occurred from any source other than the
Committee.  Promptly after receiving such notice of a possible Change in
Control, the Trustee shall request from the Committee all information relevant
to the Trustee’s determination.  If the Committee fails to provide information
sufficient to demonstrate the absence of a Change in Control within 30 days
after the Trustee’s request, and the other information received by the Trustee
indicates that a Change in Control has occurred, the Trustee shall commence
payment of accounts (that are not payable earlier) in the manner required upon
the occurrence of a Change in Control.

 

f.                                         Payments made by the Trustee from an
account established for a participant shall be debited against such account and
shall cease when the balance

 

12

--------------------------------------------------------------------------------


 

credited to the account has been reduced to zero or if earlier, when the Trustee
determines, based upon its review of the records of the Plan, that payment of
any additional amounts from the participant’s account will result in the payment
of benefits in excess of those required under the Plan.  The Trustee shall have
no obligation to perform such a review and consider such a determination until
after (i) the Committee notifies the Trustee and the participant (or, if the
participant has died, the participant’s beneficiary) of the potential excess
payment, (ii) the Trustee has been provided with all Plan records that may be
reasonably required by the Trustee to make its determination, and (iii) the
participant (or beneficiary) has had a reasonable time (not less than 30 days)
to respond.  Pending its determination, the Trustee shall continue payment of
the affected account(s) in accordance with the applicable payment instructions.

 

8.                                      Claims Procedures.

 

a.                                       If a claim for benefits made by any
person (the “Applicant”) is denied, the Committee shall furnish to the Applicant
within 90 days after its receipt of such claim (or within 180 days after such
receipt if special circumstances require an extension of time) a written notice
which: (i) specifies the reasons for the denial, (ii) refers to the pertinent
provisions of the Plan on which the denial is based, (iii) describes any
additional material or information necessary for the perfection of the claim and
explains why such material or information is necessary, and (iv) explains the
claim review procedures.

 

b.                                      Upon the written request of the
Applicant submitted within 60 days after his receipt of such written notice, the
Committee shall afford the Applicant a full and fair review of the decision
denying the claim and, if so requested: (i) permit the Applicant to review any
documents which are pertinent to the claim, (ii) permit the Applicant to submit
to the Committee issues and comments in writing, and (iii) afford the Applicant
an opportunity to meet with a quorum of the Committee as a part of the review
procedure.

 

c.                                       Within 60 days after its receipt of a
request for review (or within 120 days after such receipt if special
circumstances, such as the need to hold a hearing, require an extension of time)
the Committee shall notify the Applicant in writing of its decision and the
reasons for its decision and shall refer the Applicant to the provisions of the
Plan which form the basis for its decision.

 

9.                                      Miscellaneous.

 

a.                                       Except as limited by Section 7.c. and
except that an Employee shall have a continuing power to designate a new
recipient in the event of Employee’s death at any time prior to such death
without the consent or approval of any person theretofore named as Employee’s
recipient by an instrument meeting the requirements of Section 7.a., this
document shall be binding upon and inure to the benefit of each Company, the
Employees, their legal representatives, successors and assigns, and all persons
entitled to benefits hereunder.

 

13

--------------------------------------------------------------------------------


 

b.                                      Any notice given in connection with this
document shall be in writing and shall be delivered in person or by registered
mail or overnight delivery service, return receipt requested.  Any notice given
by registered mail or overnight delivery service shall be deemed to have been
given upon the date of delivery indicated on the return receipt, if correctly
addressed.

 

c.                                       Nothing in this document shall
interfere with the rights of any Employee to participate or share in any profit
sharing or pension plan which is now in force or which may at some future time
become a recognized plan of any Company.

 

d.                                      Nothing in this document shall be
construed as an employment agreement nor as in any way impairing the right of
any Company to terminate an Employee’s employment at will.

 

e.                                       This Plan constitutes a mere promise by
the Companies to make benefit payments in the future, and it is intended to be
unfunded for tax purposes and for the purposes of Title I of ERISA.  The rights
of an Employee or beneficiary to receive benefit payments hereunder are solely
those of an unsecured general creditor.

 

f.                                         Amounts that are paid more than 30
days after the later of the date on which they are due according to the terms of
this Plan or the date on which a written claim for such amounts is received by
the Committee shall incur interest at the rate of fifteen percent per annum
(eighteen percent per annum if the payment occurs after a Change in Control)
from date as of which payment was due.  In addition, if all or any portion of
the distribution is payable in the form of TCF Financial stock, and the value of
such stock at the time of distribution is less than its value on the the date as
of which payment was due, the payee shall be entitled to liquidated damages
equal to 100% (120% if the payment occurs after a Change in Control) of the
aggregate difference in value between the value of the distributed shares on the
date their distribution was due (without regard to the 30-day grace period) and
the value of the distributed shares on the actual date of distribution.

 

g.                                      Any costs or attorneys’ fees incurred by
a participant or beneficiary in connection with the collection of benefits that
were not timely paid under this Plan shall be reimbursed by the Companies.

 

h.                                      Notwithstanding anything in this Plan to
the contrary, effective January 1, 2003, if the beneficiary of a participant is
not the participant’s spouse, the payment to that beneficiary shall be made in
the form of an immediate lump sum distribution of the entire portion of the
participant’s account payable to that beneficiary, without regard to any
outstanding installment payment election.

 

10.                               Investment Elections by Employees; Deferred
TCF Stock Awards.

 

a.                                       Employees may elect to have investments
that have been deemed to have been made in their Deferred Compensation Accounts
under Section 3 or 4 deemed to have been liquidated and reinvested as directed,
provided that any investment election shall be exercised in writing by the
Employee and approved by the Committee or its

 

14

--------------------------------------------------------------------------------


 

approved representative under such terms and conditions as the Committee deems
appropriate (Exhibit A to this Plan), and further provided, that on and after
September 30, 1998 any deemed investments in TCF Stock shall be subject to
paragraph b of this Section 10.

 

b.                                      If an Employee directs or retains any
deemed investment in shares of TCF Stock on or after September 30, 1998, or
defers an award of TCF Stock, the Employee’s Account shall include a TCF Stock
Account which shall operate as follows:

 

i.                                          All shares of TCF Stock that were
deemed to have been held in the Employee’s Account on September 30, 1998
(excluding any shares held unvested pursuant to paragraph c of this section)
shall be allocated on that date to the Employee’s TCF Stock Account and the
fixed number of shares so allocated shall be the beginning balance of the TCF
Stock Account.

 

ii.                                       Thereafter, the TCF Stock Account
shall be increased by the number of shares, if any, of TCF Stock purchased (or
deemed to be purchased) from Deferred Amounts or from dividends (other than
nondeferred dividends) and/or interest pursuant to the Employee’s directions
under Section 3 of this Plan and by any shares of TCF Stock becoming vested, as
provided in paragraph c of this section.

 

iii.                                    The balance of shares of the TCF Stock
Account shall in no event be decreased.

 

iv.                                   Shares allocated to the Employee’s TCF
Stock Account shall be subject to all of the restrictions and other provisions
of this Committee’s action dated 8-24-98 establishing separate accounts for TCF
Stock as compared to non-TCF Stock assets.

 

v.                                      Notwithstanding anything herein to the
contrary, an Employee may elect to receive a current distribution with respect
to dividends that would otherwise be deemed to have been credited to the
Employee’s TCF Stock Account.  Such elections shall be made in such form and at
such time or times, and shall apply to such dividends, as the Committee shall
determine; provided, that in no event shall an election be effective if it is
received by the Committee:

 

(A)                              more than 30 days after the date on which the
amendment adding this clause (v) is adopted, if the election relates to
dividends declared in calendar year 2002 after the expiration of such 30-day
period; otherwise

 

(B)                                after December 31 of the calendar year
preceding the calendar year in which the dividends to which the election relates
are declared

 

Except as provided in Section 6 hereof, an election to receive a current
distribution with respect to dividends shall be irrevocable upon its receipt by
the

 

15

--------------------------------------------------------------------------------


 

Committee, and it shall apply to all dividends that are declared in the calendar
year(s) (or portion thereof) to which the election applies.  Cash in an amount
equal to any dividends with respect to which an election described in this
Section 10.b.v. has been made shall be distributed to the Employee as soon as
administratively feasible after such dividends would otherwise have been
credited to the Employee’s Account.”

 

c.                                       Deferred Amounts consisting of TCF
Stock awards shall be held unallocated until such time as the shares vest in
accordance with the terms of the award agreement.  As of the date any such
shares become vested, the number of shares vesting shall be allocated to the
Employee’s Account and shall thereafter become subject to distribution the same
as any other shares of TCF Stock in which the TCF Stock account is deemed
invested.  Any cash dividends paid on unvested shares of TCF Stock, if such
dividends have been deferred by the Employee, shall be allocated to the
Employee’s account and deemed invested as directed by the Employee.  Any stock
dividends paid on unvested shares of TCF Stock, if such dividends have been
deferred by the Employee, shall be allocated to the Employees’ TCF Stock account
and increase the TCF Stock account balance unless such dividends are in the
nature of a stock split, in which case they shall be held unallocated until such
time as the award vests.

 

11.                               Termination or Amendment.  This Plan may be
amended at any time and from time to time upon the approval of the Board of
Directors of TCF Financial; provided, however, that no amendment shall be
effective unless it has the written consent of all participants, all
participants who are former employees but who are entitled to benefits under the
Plan, and all beneficiaries of deceased participants who are entitled to
benefits under the Plan.  In the event that all of the Plan’s participants and
beneficiaries do not consent to a proposed amendment, such amendment shall not
take effect but the Plan Accounts of the consenting participants and
beneficiaries shall be transferred to a separate plan that is identical to this
Plan in all respects except that it may include the proposed amendment.  The
Board of Directors may terminate this Plan in its discretion, except that any
such termination shall require the written consent of all participants, all
participants who are former employees but who are entitled to benefits under the
Plan, and all beneficiaries of deceased participants who are entitled to
benefits under the Plan, unless it is an automatic termination of the Plan under
section 5.k. hereof.  In the event that all of the Plan’s participants and
beneficiaries do not consent to a proposed termination of the Plan, the Plan
shall terminate as to the consenting participants and beneficiaries and shall
continue in effect for the participants and beneficiaries who do not consent.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Action of 16b-3 Sub-Committee of the Personnel Committee Establishing TCF Stock
Accounts and Diversified Accounts effective as of September 30, 1998 and as
amended effective as of January 1, 2000)

 

1.                                       Effective as of September 30, 1998 (the
“Effective Date”), each participant’s Account in the Plan shall be divided into
two sub-accounts: a “TCF Stock Account” and a “Diversified Account.”  All shares
of common stock of TCF Financial (“TCF Stock”) that are deemed to be held in a
participant’s Account on the Effective Date shall be allocated as of that Date
to the Participant’s TCF Stock Account.  All other investments that are deemed
to be held in a participant’s Account on the Effective Date shall be allocated
as of that Date to the participant’s Diversified Account.  Thereafter, the
Sub-Accounts shall operate as follows:

 

a.                                       The TCF Stock Account shall be deemed
to be invested solely in shares of TCF Stock (and in cash or cash equivalent
money market funds for fractional shares or for funds held temporarily prior to
investment).  The Diversified Account shall not at any time be deemed to be
invested in any shares of TCF Stock.  Except as permitted by paragraph e, below,
no transfer of assets will be permitted from the TCF Stock Account to the
Diversified Account or from the Diversified Account to the TCF Stock Account.

 

b.                                      A participant’s TCF Stock Account shall
be deemed to be invested in all shares of TCF Stock allocated to it on or after
the Effective Date and such shares shall not be subject to any deemed sale,
transfer, assignment, pledge or other hypothecation in any manner.  Upon the
occurrence of a Distribution Event (as defined in the Plans) the distributions
from the Plan to the participant with respect to such shares will be made in an
in-kind distribution pursuant to the terms of the Plan.

 

c.                                       The Diversified Account shall not at
any time be deemed to purchase or invest in any shares of TCF Stock, but shall
be deemed to invest in such investments as the participant directs and as the
Committee permits from time to time.

 

d.                                      Any new Deferred Amounts for a
participant after the Effective Date shall be allocated to either the
participant’s TCF Stock Account or to such participant’s Diversified Account, as
the participant shall direct in an irrevocable election filed before the
beginning of each calendar year and applicable throughout the calendar year. 
The Deferred Amounts shall be credited to the applicable sub-Account as of the
same date that they are otherwise credited to the participant’s Account under
Section 3.a. of the Plan.

 

e.                                       Dividends deemed to have been generated
by a participant’s TCF Stock Account and which are deferred shall be deemed to
have been reinvested in the TCF Stock Account, or in the Diversified Account, as
the participant directs in an irrevocable election filed before the beginning of
each calendar year and applicable throughout the calendar year.  Any interest or
dividends deemed to have been generated by a participant’s Diversified Account
shall be deemed to have been reinvested in the Diversified Account, or in the
participant’s TCF Stock Account, as the participant directs

 

17

--------------------------------------------------------------------------------


 

in an irrevocable election filed before the beginning of each calendar year and
applicable throughout the calendar year, unless management determines that the
deemed reinvestment of interest and dividends within or from the Diversified
Account is not administratively feasible.  If the participant does not file an
election with respect to the investment of interest and/or dividends, all
interest and dividends shall be deemed to have been reinvested in the asset that
generated them.

 

18

--------------------------------------------------------------------------------


 

APPENDIX A  RE: IRS NOTICE 2000-56

 

Notwithstanding anything to the contrary in the Plan or Trust, effective on and
after May 16, 2001, TCF Financial stock or other assets contributed to the Trust
by TCF Financial or any other Company for the benefit of employees or service
providers of TCF Financial or such Company are subject to the claims of
creditors (in the event of insolvency) of both TCF Financial and such Company. 
In addition, such stock and assets are subject to the claims of creditors (in
the event of insolvency) of any Company from which benefits are due to a
participant or beneficiary under the terms of the Plan.  Nothing in this
Appendix, however, shall relieve any Company of its obligation to pay any
benefits due from the Company to a participant or beneficiary under the terms of
the Plan.

 

Notwithstanding anything to the contrary in the Plan or Trust, effective on and
after May 16, 2001, any TCF Financial stock or other assets not transferred to a
Company’s employees or their beneficiaries will revert to TCF Financial upon
termination of the Trust.

 

19

--------------------------------------------------------------------------------


 

APPENDIX B

 

DISTRIBUTION PROCEDURES

 

(10-03-01)

 

Covered Plans.  These Procedures have been adopted as Appendices to the
following plans: Executive, Senior Officer, and Winthrop Deferred Compensation
Plans and Supplemental Employees Retirement Plan (“SERP”) - 401-k Plan Portion.

 

Timing of Distribution (Lump Sum vs. Installment).  As elected by the employee
at the time of joining the plan.  Superseding elections may be made at any time
up to one year prior to distribution.

 

•                                          Lump Sum – 30 days after
“distribution event” (usually, termination of employment).

 

•                                          Installments – First installment is
30 days after distribution event.  Subsequent installments on February 15th of
each succeeding year.  Each installment amount is determined by multiplying the
account balance on 12/31 of previous year by a fraction of 1/number of remaining
installments.

 

Form of Distribution – Stock or Cash

 

If Your Account
is 100% TCF
Stock.

 

If Your Account Contains both TCF
Stock and Diversified Account.

 

If Your Account is 100%
Diversified Account.

 

 

 

 

 

The distribution will be settled entirely in whole shares of TCF Stock (plus
cash for any fractional share).

 

Automatic Method – Cash first, then pro rata: The distribution will be deducted
first from any cash/money market balances in your plan account, then pro rata 
from TCF Stock and Diversified Plan Account balances.  TCF Stock portion will be
made in whole shares of TCF Stock (with cash for any fractional share). 
Diversified Account portion will be paid in cash equal to its value on February
15th.

 

Automatic Method – Cash first, then pro rata: The distribution will be deducted
first from any cash/money market balances in your plan account, then pro rata
from the deemed investments in your Diversified Account.  The distribution will
be paid in cash equal to the value on February 15th of the deemed investments
from which it was deducted.

 

 

 

 

 

 

 

Alternative Elections: 1.  You may direct the deemed sale of non-TCF stock
assets to provide cash for the distribution.  2.  You may specifically designate
the assets to apply to the distribution.  (Example:  You specify 100% of the
distribution will come

 

Alternative Elections: 1.  You may direct the deemed sale of assets to provide
cash for the distribution.  2.  You may specifically designate the assets to
apply to the distribution.  (Example:  You specify 100% of the distribution will
come from one particular investment in the

 

20

--------------------------------------------------------------------------------


 

 

 

from the Diversified Account).

 

Diversified Account).

 

 

 

 

 

 

 

Election Deadline: December 31 of the previous year.

 

Election Deadline: December 31 of the previous year.

 

Tax Withholding

 

Automatic Method of Withholding — Net Pro rata Against the Distribution: The
minimum required withholding (28% federal plus applicable state percentage) will
be deducted from each part of the distribution on a pro rata basis by type of
asset.  Valuation for both the income reported and the withholding will be based
on deemed sale price of the investment on February 15th.

 

Alternative Election — Pay by Check: You may elect to pay the withholding by
check.  TCF Legal will calculate the amount due on February 15th based on
average market values on that date.  TCF Legal must receive check before the
distribution will be forwarded to you.

 

Alternative Election — Specify Netting: You may elect to net the withholding
against the distribution on some basis other than pro rata.  (Example:  You
specify that 100% of withholding will come from the Diversified Account portion
of the distribution.)

 

 

 

 

 

 

 

Election Deadline - December 31 of the previous year.

 

Election Deadline - December 31 of the previous year.

 

•                                          Distributions will be sent by U.S. 
Mail to your home address on file with the TCF Legal Department unless you have
provided other delivery instructions in writing.  If you have a stock brokerage
account, distributions can be sent to it on a same day basis.

 

•                                          These procedures are subject to
interpretation and application by the company, whose interpretation is final.

 

21

--------------------------------------------------------------------------------


 


APPENDIX C


 


RULES AND PROCEDURES GOVERNING ELECTIONS TO RECEIVE
CURRENT PAYMENT OF DIVIDENDS ON TCF STOCK


 

(5-01-02)

 

The following rules and procedures govern elections by participants in the Plans
to receive current distributions of dividends (“Dividend Distribution
Elections”) pursuant to paragraph 10.b(v) of each Plan, as so amended.

 

1.                                       Dividend Distribution Elections may
only be made by Plan participants who are actively employed by a participating
employer.

 

2.                                       Dividend Distribution Elections may
only be made with respect to cash dividends that are declared after June 1,
2002, and that would otherwise be credited to the electing participants’ TCF
Stock Accounts in either Plan.

 

3.                                       Dividend Distribution Elections must be
in 10% increments of the eligible dividends.

 

4.                                       Dividend Distribution Elections
applicable to dividends that are declared after June 1, 2002 and before January
1, 2003 must be received by TCF no later than June 1, 2002.  Each such election
shall be irrevocable upon its receipt by TCF, and it shall apply to all cash
dividends that are declared after June 1, 2002 and before January 1, 2003.

 

5.                                       Dividend Distribution Elections
applicable to dividends that are declared in a calendar year commencing after
December 31, 2002 must be received by TCF prior to January 1 of the calendar
year in which the dividends are declared.  Each such election shall be
irrevocable upon its receipt by TCF, and it shall apply to all cash dividends
that are declared in the calendar year to which it applies.

 

6.                                       Except as provided in paragraph 7, a
separate Dividend Distribution Election must be made for cash dividends that are
declared in each calendar year.  If a participant does not make a Dividend
Distribution Election for a particular calendar year, all dividends that are
declared in that calendar year will be credited to the participant’s TCF Stock
Account.

 

7.                                       A Plan participant who notifies a
participating employer of his or her intent to terminate employment, or who is
notified by a participating employer that his or her employment will be
terminated, may, within 30 days after the date of such notification, make a
one-time Dividend Distribution Election with respect to cash dividends that are
declared in calendar years commencing after the participant’s termination of
employment.  Each such election will be irrevocable (regardless of whether the
participant’s employment terminates pursuant to the notification), and it will
apply to all cash dividends that are declared in calendar years commencing after
the later of:

 

a.                                       the date on which the election is
received by TCF; or

 

22

--------------------------------------------------------------------------------


 

b.                                      the date on which the participant’s
employment terminates.

 

These procedures are effective as of May 2, 2002, and they will remain in effect
until they are changed or revoked by further action of the Committee.

 

23

--------------------------------------------------------------------------------